Cite as: 568 U. S. ____ (2012)            1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                     No. 12–6760 (12A369)
                         _________________


ANTHONY CARDELL HAYNES v. RICK THALER, DI- 

 RECTOR, TEXAS DEPARTMENT OF CRIMINAL JUS- 

  TICE, CORRECTIONAL INSTITUTIONS DIVISION

                 ON APPLICATION FOR STAY
                     [November 13, 2012]

   JUSTICE SCALIA, with whom JUSTICE THOMAS and
JUSTICE ALITO join, dissenting from the grant of stay of
execution.
   I dissent from the Court’s order of October 18, 2012,
granting the application of Anthony Haynes for stay of
execution of sentence of death. Petitioner Haynes, who
had committed a series of armed robberies, was ap-
proached by off-duty Houston Police Department Officer
Kent Kincaid after a bullet from Haynes’s truck had
cracked Kincaid’s windshield. Kincaid, who thought the
missile had been a rock, identified himself as a police
officer and asked for Haynes’s driving license. Haynes
lifted a pistol and shot the officer in the head. Haynes was
apprehended and confessed to the killing. He was tried
for the capital murder of a peace officer “acting in the law-
ful discharge of an official duty,” Tex. Penal Code Ann.
§19.03(a)(1) (West Cum. Supp. 2012). A Texas jury found
him guilty and sentenced him to death.
   It has been more than 14 years since Haynes killed
Officer Kincaid, 10 years since we denied Haynes’s first
petition for certiorari, see Haynes v. Texas, 535 U.S. 999
(2002), and six months since we denied his second, see
Haynes v. Thaler, 566 U. S. ___ (2012). Haynes is now
back before us a third time, arguing that he received
ineffective assistance from his trial counsel and that his
2                    HAYNES v. THALER

                     SCALIA, J., dissenting

procedural default of this claim is excused by our decision
seven months ago in Martinez v. Ryan, 566 U. S. ___
(2012), which he asserts entitles him to a reopening of his
habeas proceedings under Federal Rule of Civil Procedure
60(b)(6).
   The Fifth Circuit determined that Haynes did not qual-
ify for relief under Martinez, which carved out a “limited”
exception to our longstanding rule that attorney error on
state collateral review does not constitute cause to excuse
procedural default of an ineffective-assistance-of-counsel
claim, see Coleman v. Thompson, 501 U.S. 722 (1991).
According to the Fifth Circuit, Texas inmates fall outside
the scope of Martinez, which applies only “where the State
barred the defendant from raising the claims on direct ap-
peal,” 566 U. S., at ___ (slip op., at 14). See Ibarra v.
Thaler, 687 F.3d 222, 225–227 (2012). Haynes points to
the practical difficulties in Texas of successfully raising an
ineffective-assistance claim on direct appeal or by motion
for new trial.
   Even if the Fifth Circuit is incorrect and Martinez does
implicate Texas’s system of postconviction review, a stay is
unwarranted here because Haynes presents no plausible
claim for relief. His complaint is that his trial counsel was
ineffective at sentencing. The absolute most to which he
would be entitled under Martinez is excuse of his proce-
dural default of this claim, enabling a federal district court
to adjudicate the claim on the merits. But that is precisely
what the District Court already did on federal habeas
review. See Haynes v. Quarterman, Civ. No. H–05–3424,
2007 WL 268374 (SD Tex., Jan. 25, 2007). In addition to
finding the majority of Haynes’s ineffective-assistance
claims procedurally defaulted, the court rejected all of
them on the merits. It concluded that Haynes’s argument
was “ ‘not that counsel’s performance should have been
better, rather, his argument is that counsel should have
investigated and presented evidence at the punishment
                 Cite as: 568 U. S. ____ (2012)            3

                     SCALIA, J., dissenting

phase in a completely different manner.’ ” Id., at *9. It
rejected that argument because it concluded that his
lawyers’ decisions represented simply “the exercise of [a]
strategy” different from what Haynes would now prefer.
Ibid. It said that even “[i]f the constraints of federal re-
view did not command that Haynes first give the state
courts an opportunity to adjudicate his claims of error,
this court would still not issue a habeas writ.” Ibid. Thus,
when the District Court denied Haynes’s Rule 60(b)(6)
motion, it correctly concluded that Martinez (which would
do no more than excuse Haynes’s procedural default) was
beside the point, since the court had “already granted
Haynes the relief he now requests: The court considered
the merits of his barred claims.” Haynes v. Thaler, 2012
WL 4739541, *5 (Oct. 3, 2012).
   This stay cannot, therefore, be justified even as preserv-
ing an opportunity to challenge the sentence under Mar-
tinez. And because I see no reason to believe that the
District Court was wrong about the merits of Haynes’s
claims, I also do not consider a stay warranted in order to
plumb the record and correct any alleged factbound error
of the District Court.
   Haynes has already outlived the policeman whom he
shot in the head by 14 years. I cannot join the Court’s
further postponement of the State’s execution of its lawful
judgment.